SUPPLEMENTAL NON-FINAL OFFICE ACTION
after RCE
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   
The previous office action mailed 13 MAY 2022 is vacated in favor of this office action to add a further rejection.  The period for response is restarted with the mailing date of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
This application presents various species of the invention.  Although all claims are being treated on the merits in this office action, the examiner reserves the right to require a restriction/election of species requirement at a later time if  the prosecution warrants such action.  See  MPEP 811 and 37 CFR 1.142(a).

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 APR 2022 has been entered.
 
Drawings
The replacement sheet (FIGURE 1) filed 25 APR 2022 is approved for entry.

Specification
The abstract is acceptable.
The title is acceptable.



Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 34, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Note the claim terms “low viscosity” do not appear in the instant specification.  
One or more of the materials recited in instant ¶ [0027] may perhaps exhibit low viscosity properties, however, such a correlation has not been established by the instant disclosure.  Accordingly, such materials have not necessarily been established as undeniably constituting low viscosity materials to support these claims.  NEW claims 26, 34, and 39 thus involve new matter.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

Newly filed claims 25, 33, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

Claims 25, 33, and 38:  “each set” lacks antecedent basis - it is unclear what constitutes a set of pins.  For examination purposes, “each set” is construed as including one or more pins.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24-29, 32-34, and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REINEMUTH (US 2005/0007875 A1).  
REINEMUTH discloses a device in Figures 1-2 comprising a mixing container   10 having a rim; a lid 45 that can be secured to said rim; a ring 40 secured between or coupled to said container rim and said lid ¶ [0009], [0032], [0033]; a plurality of pins 15 coupled with said ring 40 and extending into the internal cavity of said mixing container 10, said pins 15 being generally parallel with the side wall of said mixing container 10 and positioned approximate to one another (Fig. 3); a material positioned within said mixing container [0001], [0002]; 
wherein said plurality of pins 15 comprise three sets of pins, each set being equidistantly spaced from each other (Fig. 2); 
wherein said plurality of pins 15 coupled with said ring 40 comprise a plurality of pins 15 coupled with said ring 40 by one or more fasteners 30; 
wherein said ring 40 comprises a ring having a lip portion configured to be secured between said container rim and said lid 45 [0009], [0032], [0033];
wherein said plurality of pins 15 are positioned in an equidistant arrangement (Fig. 2).
The recited materials in the claims constitutes the materials intended to be worked upon by the device.  Such materials do not impose any structural limitations upon the claimed device, which differentiates it from a prior art apparatus satisfying the structural limitations of that claimed.  See Ex parte Masham, 2 USPQ2d 1647, 1648 (Bd. App. 1987).  Also see In re Rishoi, 197 F.2d 342, 344, 94 USPQ 71, 72 (CCPA 1952); and In re Young, 75 F.2d 996, 997, 25 USPQ 69, 70 (CCPA 1935).   Accordingly, the recitation of what particular materials are within the container during operation of the device is not germane to the patentability of the device itself.  MPEP 2115.
New claim 24, lines 9-12; new claim 32, lines 8-12; and new claim 37, lines 9-12:  The use of the mixing container in a dual action rotational mixer is an intended use of the container that has not been afforded any patentable weight because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647; In re Sebald, 122 USPQ 527; In re Lemin et al., 140 USPQ 273; In re Sinex, 135 USPQ 302; In re Pearson, 181 USPQ 641.  	The claim language appearing in these lines of claims 24, 32, and 37 are merely statements of intended use which impart no structure to the claimed apparatus.  It is well settled that the intended use of an apparatus is not germane to its patentability.  In re Self, 671 F.2d 1344, 213 USPQ 1 (CCPA 1982); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).

Claim Rejections - 35 USC § 103
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 31, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over REINEMUTH in view of FLACKETT (US 2003/0198126 A1).   
Reinemuth suggest a that other suitable locking/securing mechanisms may be used to attach the lid 45 to the container 10 at [0017] but not the threaded rims of the rim and lid.  
Flackett discloses a mixing container 12 for intended use within a dual action rotational mixer 10; the container including a underlying receptacle 24 having a threaded rim at 26 that cooperates with a lid 22 having a threaded rim at 28.  The threaded rims 26, 28 cooperate with each other to releasably secure the lid to the receptacle.  Given the suggestion in Reinemuth that other suitable locking/securing mechanisms may be used to attach the lid to the container, it would have been obvious to one skilled in the art before the effective filing date of the invention to have substituted the locking/securing mechanism in Reinemuth with threaded rims on the mixing container as taught by Flackett for the purpose of enabling a secure yet releasable attachment of the lid to the receptacle to retain the materials being mixed within the receptacle during the mixing operation [0022].

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over REINEMUTH in view of CAMP (US 66792) or MINNEY (US 1468826).
Reinemuth discloses the recited subject matter substantially as claimed as expressed above but does not disclose the pins being in a collinear arrangement.  
CAMP discloses a mixing container including a cup A having a bottom, a wall, and a rim - Figs. 1-2; a lid B adapted to be fitted with the rim; and, at least one set of pins E associated with the lid B (i.e., disposed below the lid B), the pins E being generally parallel and spaced close together in a collinear arrangement along line x-x (Fig. 2); wherein the mixing container further comprises a ring D adapted to be associated with the lid, the ring D having a plurality of pin-receiving means associated therewith (Fig. 2 and page 1, sixth paragraph), each pin receiving means being adapted to retain a portion of each pin E.
MINNEY discloses a mixing container including a cup 25 having a bottom, a wall, and a rim - Figs. 1-2; a lid 26 adapted to be fitted with the rim; and, at least one set of pins 48 associated with the lid 26 (i.e., disposed below the lid 26), the pins 48 being generally parallel and spaced close together in a collinear arrangement (Figs. 1-2); wherein the mixing container further comprises a ring 45 and/or 50 adapted to be associated with the lid, the ring having a plurality of pin-receiving means 47 associated therewith with each pin receiving means being adapted to retain a portion of each pin 48.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have substituted the arrangement of pins in Reinemuth with pins in a collinear arrangement as disclosed by Camp or Minney for the purpose of positioning the pins across a width or diameter of the container in lieu of the pins being located proximate the interior wall of the container, thereby disrupting the materials in both radially inner and outer sections of the container as opposed to just the radially outer sections of the container as in Reinemuth.

Claims 26, 27, 34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over REINEMUTH in view of FLACKETT (US 6099160).   
Assuming that Reinemuth does not contemplate the recited materials, Flackett ‘160 teaches a mixing container 30 intended for use in a dual action rotational mixer 10, 14, 18.  The mixing container includes material(s) therein such as a low viscosity material or a powder (col. 1, lines 36-38 and col. 3, lines 22-25).  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the mixing container of Reinemuth with materials such as a low viscosity material or a powder as taught by Flackett ‘160 for the purpose of enabling the production of reactive substances such as sealants (col. 1, lines 6-8).

Allowable Subject Matter
All newly considered claims stand rejected.

Response to Amendment
Applicant's arguments with respect to the pending claims have been considered but are not persuasive.  The positioning and use of the mixing container within a dual action rotational mixer is but an intended use of the mixing container, not germane to the patentability of said container.  Applicant’s remarks on this issue are not compelling.  The 103 rejections are believed proper for the reasons expressed in each rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        Ph:  571-272-1139





27 May 2022